Per Curiam.
The expenses of a re-review are borne by the parties at whose instance it was awarded; and we know of no reason why a petitioner should not entertain the viewers at his own house instead of a tavern. Were this objection to prevail, few proceedings of the sort would stand a test so severe. An abuse in this particular might possibly give room for interference; but nothing of the sort appears in the evidence, and at all events, the court below was fully competent to determine the fact. .
Order of the sessions affirmed.